Shaw, C. J.
The distinction between the liability of the master, for the negligent acts of his servants, and that resulting from their wilful and designed tortious acts, appears to have been carefully made and correctly stated in- the charge of the judge. McManus v. Crickett, 1 East, 106. A servant may do great damage to another person, in the negligent and careless performance of his master’s service, though against the master’s will and contrary to his orders; yet this is a ground of action against the master. [14 How. 468.]

Judgment on the verdict.